United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60366
                           Summary Calendar


MAPKU KOL,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 048 062
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Mapku Kol, also known as Kole Marku and Kol Marku, petitions

for review of an order of the Board of Immigration Appeals (BIA)

that affirmed the immigration judge’s (IJ’s) determination that

his motion to reopen his deportation proceedings should be denied

as untimely.   Kol argues that he is entitled to equitable tolling

based on the ineffective assistance of Richard Kulics, his former

attorney.    We review the denial of a motion to reopen for abuse

of discretion.     Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.

2000).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60366
                                -2-

     We have not issued a published opinion squarely adopting the

doctrine of equitable tolling in the context of a motion to

reopen immigration proceedings.   Nevertheless, even if we assume

without deciding that such tolling could be available to Kol, he

has not shown that he is entitled to it.   The record reflects

that Kol failed to exercise due diligence in pursuing his claim

of ineffective assistance of counsel by delaying over two years

in raising the issue.   See Cavazos v. Gonzales, 181 Fed. Appx.

453, 460-61 (5th Cir. 2006); Goonsuwan v. Ashcroft, 252 F.3d 383,

385 n.2 (5th Cir. 2001).   Accordingly, Kol’s petition for review

is DENIED.